Citation Nr: 0829910	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-02 786	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of right knee surgery.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
September 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the veteran's claims file was 
later transferred to the Louisville, Kentucky RO.  

The veteran was provided a travel Board hearing in June 2008.  
A transcript of the testimony offered at this hearing has 
been associated with the record. 

At the Board hearing, the veteran and his representative 
requested that the record be held open for 30 days to allow 
for the submission of additional evidence. See 38C.F.R. § 
20.709 (2007).  The record was held open for 30 days, and no 
evidence was submitted.  Thus, the Board will proceed with 
adjudication of the present appeal.  See 38 C.F.R. § 
20.1304(c)(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2004 VA treatment note shows that the veteran has 
been diagnosed as having degenerative joint disease of the 
right ankle.  The veteran has had several surgeries on his 
right knee; the first in 1979 and the latest, a total knee 
replacement, in August 2004.  The veteran is also receiving 
service-connected compensation for his left knee and left 
ankle as secondary to the right knee disability.  At the June 
2008 Board hearing, the veteran explained that following the 
right knee surgery, his right ankle began to hurt more and 
that he was experiencing numbness in the right foot/ankle.  
The association between the veteran's right knee and left 
ankle and his report of worsening pain and numbness in the 
right foot following his latest surgery suggest that his 
right ankle condition may be associated with the veteran's 
bilateral knee disabilities.  A medical opinion is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

During the course of this appeal, the veteran was scheduled 
for a VA examination of the right knee and right ankle, but 
failed to report for the examination.  At his June 2008 
hearing, the veteran reported that he had not received notice 
of this examination because he had moved and the record 
includes notations of changes of address.  Accordingly, the 
Board finds that good cause exists for the veteran missing 
his examination and that another should be scheduled.  See 
38 C.F.R. § 3.655.

A review of the record reveals that there may be outstanding 
relevant evidence.  A review of the veteran's VA records 
indicates that he is receiving Social Security Administration 
(SSA) disability benefits.  There is no indication that any 
effort has been made to obtain those records.  Appropriate 
action to obtain all records associated with any SSA claim 
must be accomplished before adjudication can be made on the 
merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992) 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

2.  Thereafter, schedule the veteran for a 
VA examination to address the current 
nature and likely etiology of any 
diagnosed disorder(s) of the right ankle 
and the current severity of the service-
connected right knee disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.

The claims folder should be made available 
to the examiner for review.  

With regard to the right knee, the 
examiner should document all residuals for 
the right knee surgery and specifically 
report the range of motion and document 
all functional limitations due to pain, 
weakness, abnormal movement and 
incoordination, excess fatigability and 
any other impairment of the right knee.  

With regard to the right ankle, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed right ankle 
disorder(s), to include degenerative joint 
disease, are attributable to the veteran's 
service-connected right knee disability, 
to include whether the veteran's right 
knee disability aggravated any right ankle 
disability.  

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  If the examiner is unable to 
render an opinion without resorting to 
speculation, the examiner should so state. 

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claims currently on 
appeal.  If the determination of these 
claims remains unfavorable to the 
appellant, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




